Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action mailed 11/05/2020 is replaced by the instant office action. 

Drawings
(See the paragraph at the end of the 112 Rejection section) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "d1" and "d2" have both been used to designate two different distance values according to the Figure A below, this impacts sheets 3 and 5.  It is unclear how d1 is greater than d2 and also smaller than d1 so, this lacks antecedent basis (Please see MPEP Revision [R-10.2019] section 2173.05(e)).  Examiner suggestion is to add two new variables d3 and d4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    438
    652
    media_image1.png
    Greyscale

Fig. A


Specification
The disclosure is objected to because of the following informalities:
(See the paragraph at the end of the 112 Rejection section) It is unclear how d1 is greater than d2 and also smaller than d1 so, this lacks antecedent basis (Please see MPEP Revision [R-10.2019] section 2173.05(e)).  Examiner suggestion is to add two new variables d3 and d4 or d1’and d2’ so, it would read, “At the push-tab d1>d2, and at the pull-away part d3/d1’>d4/d2’, ” all instancing of this issue are listed below.
Page 2, lines 18-20, “At the push-tab d1>d2, and at the pull-away part d2>d1.  Furthermore, d1 at the push-tab is substantially the same as d2 at the pull-away part and d2 at the push-tab is substantially the same as d1 at the pull-away part.”  Change the variables for clarity because they are reused in the specification to define several different values.
Page 3, lines 23-25, “push-tab d1 >d2, and at the pull-away part d2>d1. Furthermore, d1 at the push-tab is substantially the same as d2 at the pull-away part and d2 at the push-tab is substantially the same as d1 at the pull-away part.”  Change the variables for clarity because they are reused in the specification to define several different values.
d1 to d2, and d2 to d1 for the first and second cutting lines on the tear-open part are located. A first notch is formed at the first intersection where the transition in width from d1 to d2 on the first side/layer, and the transition from d2 to d1 on the second side/layer are located. A second notch is formed at the second intersection where the transition in width from d2 to d1 on the first side/ layer, and transition from d1 to d2 on the second side/layer is located. The formed notches further facilitate the folding of the push-tab in a downward direction and the upward pulling of the pull-away part.”  Change the variables for clarity because they are reused in the specification to define several different values.
Page 5, lines 32-35, “The removal of the pull-away part upwards is facilitated as the distance d1 is greater than the distance d2 at the pull- away part forming a collar on the outer material of the pull-away part. The fact that d1 at the push-tab is substantially the same as d2 at the pull-away part and d2 at the push-tab is substantially the same as d1 at the pull-away part leads to a facilitated opening of the...”  Change the variables for clarity because they are reused in the specification to define several different values.
Page 6, lines 29-30, “Optionally, the difference between d1 and d2 is within the range of from 2 mm to 10 mm. A difference between d1 and d2 within the range of from 2 mm to 10 mm provides…”  Change the variables for clarity because they are reused in the specification as different values.
Page 7, lines 6-7, Optionally, the distance d1 is within the range of from 5 mm to 35 mm. Optionally, the distance d1 is within the range of from 5 mm to 20 mm.”  Change the variables for clarity because they are reused in the specification as different values.
Page 7, lines 9-10, Optionally, the distance d2 is within the range of from 5 mm to 35 mm. Optionally, the distance d2 is within the range of from 5 mm to 20 mm.”  Change the variables for clarity because they are reused in the specification to define several different values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:

Claim 1, recites a terms d1 and d2, but it is unclear how d1 is greater than d2 and also smaller than d2.  Suggested change is to add two new variables d3 and d4, or d1’and d2’ so, it would read, “…that d1>d2 at said push-tab and that d3/d1’>d4/d2’ at said pull-away part…”

Claim 2, recites a terms d1 and d2, but there is no clarity because d1>d2 and d2>d1.  Suggested change is to add two new variables d3 and d4, or d1’and d2’ so, it would read, “…characterized in that d1>d2 at said push-tab and that d3/d1’>d4/d2’ at said pull-away…”.  

Claim 9, recites a terms d1 and d2 and states,  “that the difference between d1 and d2 is from 2mm to 10mm.”  but there is no clarity because d1>d2 and d2>d1.  Adjust accordingly after reading the paragraph below.  


MPEP Rev. June 2020 [R-10.2019], 608.01 section 6.02 (k)).  It is understood that the variables can have a range, but the reader shall be able to differentiate between variables and the ranges associated with them.  US 8101009 B2 column 1 lines 61-65 uses # and #’ to identify the compounds; US 10647649 B2 column 3 lines 17-21 describes the chemical compounds for example 1,3-cyclohexanediones is for a specific arrangement of elements to create the compound; US 10323122 B2 abstract lists a myriad of different measured items each with a distinct identifier (name) and an associated specific range. 

Allowable Subject Matter
Claims 3-8 and 10-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art or patents were found to reject the limitations found in claims 3-8 and 10-16.


Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive on the drawing objections, the specification objections, and the rejections claims 1-2; claim 9 was reintroduced because of the d1 and d2 variable ranges. 
Applicant argues that d1>d2 before the intersection 25 and after the intersection 25 d1<d2, and the variables are reusable; then references patents US 8101009 B2, US 10647649 B2, and US 10323122 B2.  This argument is not persuasive per:   
MPEP Rev. June 2020 [R-10.2019], 608.01 section 6.02 (k)).  It is understood that the variables can have a range, but the reader shall be able to differentiate between variables and the ranges associated with them.  US 8101009 B2 column 1 lines 61-65 uses # and #’ to identify the compounds; US 10647649 B2 column 3 lines 17-21 describes the chemical compounds for example 1,3-cyclohexanediones is for a specific arrangement of elements to create the compound; US 10323122 B2 abstract lists a myriad of different measured items each with a distinct identifier (name) and an associated specific range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/Examiner, Art Unit 3735                  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735